Edwabds, J.
The jurisdiction of the assessors to make the assessment in question depended upon the existence of two facts: the residence of the defendants in the ward when the assessment-*415was made, and their possession or control, as executors, of personal property of their testator. The concurrence of these facts was essential to make them “ taxable inhabitants.” 1 E. 8. 389, § 5, Laws of 1850, chap. 86, § 53. The latter of these jurisdictional facts did not exist. Since the death of the testator the legal title to the property has been vested in a trustee, residing in Kings county, who has had possession and control. I am of opinion, therefore, that the assessment is void, and the defendants are entitled to judgment, with costs.
Ordered accordingly.